USCA11 Case: 19-10474        Date Filed: 02/17/2022    Page: 1 of 4




                                                      [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 19-10474
                    ____________________

STEVEN J. PINCUS,
an individual, on behalf of himself and all others similarly situat-
ed,
                                                Plaintiff-Appellant,
versus
AMERICAN TRAFFIC SOLUTIONS, INC,
a Kansas corporation,
                                              Defendant-Appellee.
                    ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 9:18-cv-80864-DMM
                    ____________________
USCA11 Case: 19-10474        Date Filed: 02/17/2022    Page: 2 of 4




2                      Opinion of the Court               19-10474


Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       After plaintiff Steven Pincus’s vehicle was photographed
running a red light in the City of North Miami Beach, he received
a notice of violation in the mail, informing him that he had violat-
ed Florida law and owed a statutory penalty of $158. The notice
directed that Pincus could pay the penalty online, by phone, or by
mailing a check or money order. The notice advised that if Pincus
paid online or by the phone, he would be charged an additional
convenience fee. Because Pincus paid online with a credit card, he
was required to pay both the statutory penalty and the conven-
ience fee.
        Pincus brought a putative class action against American
Traffic Solutions, Inc. (“ATS”), the vendor that operated the city’s
red light photo enforcement program. He alleged that several
Florida statutes barred ATS from charging the convenience fee
and that ATS was unjustly enriched by retaining the fee. The dis-
trict court dismissed Pincus’s complaint, concluding that he failed
to state a claim for relief.
      On appeal, we recognized that Pincus’s complaint raised
several unresolved questions of Florida law. We certified the fol-
lowing questions to the Supreme Court of Florida:
USCA11 Case: 19-10474         Date Filed: 02/17/2022    Page: 3 of 4




19-10474               Opinion of the Court                         3

(1)    Did ATS violate Florida law when it imposed a five percent
       fee on individuals who chose to pay their red light traffic
       ticket with a credit card? In particular:
       a. Does the challenged fee constitute a “commission from
          any revenue collected from violations detected through
          the use of a traffic infraction detector” under Fla. Stat.
          § 316.0083(1)(b)(4)?
       b. Was the fee assessed under Chapter 318 and therefore
          subject to § 318.121’s surcharge prohibition?
       c. Was ATS a “money transmitter” that was required to be
          licensed under Fla. Stat. § 560.204(1)?
(2)    If there was a violation of a Florida statute, can that viola-
       tion support a claim for unjust enrichment? In particular:
       a. Does Pincus’s unjust enrichment claim fail because the
          statutes at issue provide no private right of action?
       b. Does Pincus’s unjust enrichment claim fail because he
          received adequate consideration in exchange for the
          challenged fee when he took advantage of the privilege
          of using his credit card to pay the penalty?
See Pincus v. Am. Traffic Sols. Inc., 986 F.3d 1305, 1320–21(11th
Cir. 2021).
       The Supreme Court of Florida has now answered the last
question, (2)(b), in the affirmative. See Pincus v. Am. Traffic Sols.,
Inc., No. SC21-159,       So. 3d , 2022 WL 324706 (Fla. Feb. 3,
USCA11 Case: 19-10474        Date Filed: 02/17/2022    Page: 4 of 4




4                      Opinion of the Court               19-10474

2022). The Court explained that to state a claim for unjust en-
richment under Florida law, Pincus had to allege, among other
things, that “it was inequitable for ATS to retain” the convenience
fee. Id. at *2. Even assuming Florida law barred ATS from charg-
ing the convenience fee, the Court concluded, it was “not inequi-
table” for ATS to retain the fee because it had given Pincus “value
in exchange” for the fee. Id. The value that Pincus received in ex-
change for the convenience fee included: (1) not having to pro-
cure postage and a check or money order; (2) being able to pay
the balance over time; (3) avoiding the risk of payment being de-
layed, stolen, or lost en route; (4) being afforded more time to
make the payment because it would be received instantaneously;
and (5) receiving immediate confirmation that ATS received the
payment. Id.
       The Supreme Court of Florida declined to answer our oth-
er questions because its answer to the last question was “determi-
native of the other questions.” Id. Applying Florida law as the
State’s highest appellate court has explicated it for us, we con-
clude that Pincus failed to state a claim for unjust enrichment. Ac-
cordingly, we affirm.
      AFFIRMED.